

116 S4942 IS: Mollie Baldwin Upskilling of Personal and Home Care Aides Act
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4942IN THE SENATE OF THE UNITED STATESDecember 1, 2020Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend subtitle A of title XX of the Social Security Act to fund additional projects that focus on competency-based training for personal or home care aides, and for other purposes.1.Short titleThis Act may be cited as the Mollie Baldwin Upskilling of Personal and Home Care Aides Act.2.Expansion of health and human services professions workforce projectsSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by adding at the end the following new subsection:(e)Expansion of health and human services professions workforce projects(1)Authority to award grantsThe Secretary, in consultation with the Secretary of Labor, shall award grants to eligible entities to conduct projects— (A)that employ upskilling training models that focus on competency-based training for— (i)personal or home care aides (as defined in subsection (b));(ii)direct support professionals;(iii)home health aides; and(iv)nursing assistants; and (B)that are designed to provide eligible individuals with the opportunity to obtain education and training for positions as personal or home care aides (as so defined), direct support professionals, home health aides, or nursing assistants that pay a living wage and are expected to either experience labor shortages or be in high demand; and (C)for which grants were awarded under subsection (a).(2)Selection of projects(A)Requirements for eligible entitiesAn eligible entity seeking to receive a grant under this subsection to conduct a project shall demonstrate—(i)that the eligible entity has successfully conducted the project in the past; and(ii)that the project implements the core training competencies for personal or home care aides described in subsection (b)(3)(A). (B)Priority for rural areas and underserved urban areas(i)In generalIn awarding grants under this subsection, the Secretary shall give priority to projects that support— (I)rural areas (as defined in section 2007(f)); or(II)underserved urban areas (including urban health professional shortage areas (as defined in section 332 of the Public Health Service Act)).(ii)Threshold for prioritized projectsIn awarding grants under this subsection, the Secretary shall ensure that not less than 50 percent of the grants awarded under this subsection shall be for projects described in clause (i).(3)Reports and evaluation(A)Eligible entitiesAn eligible entity awarded a grant to expand a project under this subsection shall submit interim reports to the Secretary on the activities carried out under the project and a final report on such activities upon the conclusion of the entities' participation in the project.(B)EvaluationThe Secretary shall, by grant, contract, or interagency agreement, evaluate the projects conducted under this subsection. Such evaluation shall include identification of successful activities for creating opportunities for developing and sustaining, particularly with respect to low-income individuals and other entry-level workers, a health and human services professions workforce that has accessible entry points, that meets high standards for education, training, certification, and professional development, that provides increased wages and affordable benefits, including health care coverage, that are responsive to the workforce's needs, and that is responsive to the needs of diverse racial and ethnic communities.(C)Report to CongressThe Secretary shall submit interim reports and, based on the evaluation conducted under subparagraph (B), a final report to Congress on the projects conducted under this subsection.(4)DefinitionsAny term used in this subsection that is also used in subsection (a) shall have the same meaning for purposes of this subsection as such term has in such subsection (a).(5)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary to carry out this subsection $5,000,000 for each of fiscal years 2021 through 2031..